DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian et al. [U.S. Patent No. 7791445 B2] in view of Noguchi et al. [U.S. Patent No. 9510451 B2].
Regarding claim 1, Manoukian discloses an inductor (e.g., 300, column 7, lines 60-67, Figure 6, 7) comprising: a coil substrate (e.g., module 301, column 7, lines 60-64, Figure 7) including a laminate of a plurality of stacked structures (e.g., 302A to 302J), the stack structures has an outermost structure (e.g., where dielectric 306 and coil layer 302A are located, Fig. 7) in a stacking direction,
each of the stacked structures including 
a first insulating layer (e.g., dielectric base layer 314A, column 8, lines 11-29, Fig. 7);
a conductive track (e.g., 316A, column 8, lines 18-29, Fig. 7) formed on the insulating layer 314A; and 
a first connection part (e.g., end part of conductive track 316A by the cut-out corner of 314A, column 10, lines 15-20, Fig. 7) and a second connection part (e.g., other end part of conductive track of 316A) on opposite sides of the conductive track 316A, the conductive track (e.g., 316A) and the first and second connection parts being formed in a single wiring layer on the insulating layer 314A (see annotated drawing of Fig. 7 below),

    PNG
    media_image1.png
    874
    691
    media_image1.png
    Greyscale


the first connection parts of the stacked structures are connected by a first via (e.g., 318, filled up with conductive material, column 8, lines 30-32) to form a first electrode terminal (e.g., 326 electrical contact at cut-out corner of 314, Fig. 7, 8) connected to a first end (e.g., cut-out corner of 314 where 326 is located, Fig. 8) of the helical coil, and
the second connection parts of the stacked structures are connected by a second via (e.g., 320 filled up with conductive material, column 8, lines 30-32) to form a second electrode terminal (e.g., electrically connected to terminal 328 at cut-out corner of 314 at opposite corner of device 300, Fig. 8) connected to a second end (e.g., electrically connected to 328 located at cut-out corner of 314 as shown in Fig. 8) of the helical coil; 
an encapsulation material (e.g., dielectric 304, 306, column 8, lines 4-8, Fig. 7) containing a magnetic material (e.g., 308A, 308B, column 8, lines 3-8, Fig.7), the encapsulation material selectively covering the coil substrate; and
a first external electrode (e.g., 305, column 8, line 1, Fig. 6) and a second external electrode (e.g., 307) formed on an exterior of the encapsulation material, the first external electrode (e.g., 305) being connected to the first electrode terminal (e.g., 326 electrical contact at cut corner of 314, Fig. 6-8), the second external electrode (e.g., 307) being connected to the second electrode terminal (e.g., 328 electrical contact at cut-out opposite corner of 314, Fig. 6-8).

in the outermost structure of the stacked structures in a stacking direction of the stacked structures, the second insulating layer includes an opening that exposes a surface of the conductive track facing away from the first insulating layer, and the opening of the second insulating layer is filled with a part of the plurality of vias connecting the conductive tracks of the stacked structures.
Noguchi discloses a second insulating layer (e.g., 100L25, 100L26, column 4, lines 54-57, Fig. 1) formed on first insulating layer (e.g., 100L27) to cover conductive track (e.g., 100L27a, column 4, lines 58-60, Fig. 2), and connection part (e.g., end of conductive track 100L27a connecting to external electrode), and
in an outermost structure of the stacked structures in a stacking direction of the stacked structures, the second insulating layer (e.g., 100L26) includes an opening (e.g., opening where conductive track 100L27a is connected through vias 100L26b) that exposes a surface of the conductive track facing away from the first insulating layer 100L0, and the opening of the second insulating layer (e.g., opening on 100L26 for via 100L26b) is filled with a part of a plurality of vias (e.g., 100L26b, column 5, lines 9-13, Fig. 2) connecting the conductive tracks (e.g., 100L27a-100L24a) of the stacked structures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second insulating layer formed on 
Regarding claim 2, Manoukian discloses the coil substrate includes first and second end surfaces (e.g., vertical end surfaces of 326, 328 at cut-out corners of 314 in Fig. 6 and 8, similar to vertical end surfaces 122, 124 of Fig. 2, column 7, lines 28-29) opposite to each other, 
the first connection parts and the first via (e.g., 318) define a surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar vertical end surface 122, Fig. 2) that is entirely uncovered by the encapsulation material (304, 306 with magnetic material 308) at the first end surface of the coil substrate and in contact with the first external electrode (e.g., 305), and
the second connection parts and the second via (e.g., 320) define a surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124 of Fig. 2) that is entirely uncovered by the encapsulation material at the second end surface of the coil substrate and in contact with the second external electrode (e.g., 307).
Regarding claim 3, Manoukian discloses that in an outermost structure (e.g., layer 302A, 306) of the stacked structures in a stacking direction of the stacked structures, the first connection part extends from the conductive track 316 (column 8, lines 52-57, Fig. 7 and 8), and

Regarding claim 4, Manoukian discloses the wiring layer (e.g., conductive track 316A, first and second connection part) is covered with the first insulating layer (e.g., 314A).
Manoukian discloses the instant claimed invention discussed above except for the wiring layer is covered with the second insulating layer in each of the stacked structures, and a third insulating layer is interposed between the stacked structures.
Noguchi discloses wiring layer (e.g., 100L27a, Fig. 2) is covered with the second insulating layer (e.g., 100L26) in each of the stacked structures, and a third insulating layer (e.g., 100L25, Fig. 2) is interposed between the stacked structures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second insulating layer formed on the first insulating layer to cover the conductive track, and connection parts as taught by Noguchi to the coil stack structure of Manoukian to provide lamination insulation between conductive tracks, first and second connection parts of one metal layer with adjacent metal layers for a safer and more reliable electrical device.
Regarding claim 6, Manoukian discloses a through hole (e.g., 310, 12, column 8, lines 4-8, Fig. 7) is formed through the coil substrate, and the through hole is filled with the encapsulation material (e.g., 308A, 308B).

Regarding claim 9, Manoukian discloses the surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar to vertical end surface 122, Fig. 1-3) is in surface contact with the first external electrode 305 (e.g., vertical surfaces of 305 plated with vertical surface of 326, column 10, lines 43-44) at the first end surface of the coil substrate (similar to vertical surfaces of 122, 124 of terminations 114, 116 plated to make contact with termination pads 140, 142, column 7, lines 28-31, Fig. 1-3), and
the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is in surface contact with the second external electrode 307 (e.g., vertical surfaces of 307 plated with vertical surface of 328, column 10, lines 43-44) at the second end surface of the coil substrate.
Regarding claim 10, Manoukian discloses an entirety of the surface of the first electrode terminal 326 (e.g., vertical surface of 326, similar to vertical end surface 122, Fig. 1-3) is in contact with the first external electrode 305 (e.g., vertical surfaces of 305 plated with vertical surface of 326, column 10, lines 43-44) at the first end surface of the coil substrate, and 
an entirety of the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is in contact with the second external electrode 307 (e.g., vertical surfaces of 307 plated with vertical surface of 328, column 10, lines 43-44) at the second end surface of the coil substrate.

an entirety of the surface of the second electrode terminal 328 (e.g., vertical surface of 328, similar vertical end surface 124, Fig. 1-3) is covered by the second external electrode 307 (e.g., vertical surfaces of 307 plated with vertical surface of 328, column 10, lines 43-44)  at the second end surface of the coil substrate.
Regarding claim 12, Manoukian discloses wherein
in another outermost structure (e.g., where 302J, 304 are located, Fig. 7) of the stacked structures in the stacking direction of the stacked structures, an opening penetrates through the first insulating layer (e.g., hole on 302J), and conductive track (e.g., through hole on 316J), and the opening is filled with a part of the plurality of vias (e.g., 318, 320) connecting the conductive tracks of the stacked structures, and
in each of one or more intermediate structures between the outermost structure (e.g., where 302A, 306 are located) and the another outermost structure among the stacked structures, a first opening penetrates through the first insulating layer (e.g., openings on layers 302), the conductive track (e.g., openings on conductive tracks 316), , the first insulating layer (e.g., 302J) includes a second opening that exposes a surface of the conductive track (e.g., surface of terminal 326, see Fig. 7 and 8), and each of the first 
Manoukian discloses the instant claimed invention discussed above except for the opening that penetrates through second insulating layer.
Noguchi discloses in another outermost structure (e.g., where insulating layer 100L3, 100L2 are located) of a stacked structures in the stacking direction of the stacked structures, an opening penetrates through the second insulating layer (e.g., opening on100L2), and the opening is filled with a part of the plurality of vias connecting the conductive tracks 100L3a of the stacked structures, and
in each of one or more intermediate structures between the outermost structure and said another outermost structure among the stacked structures, a first opening penetrates through the second insulating layer (e.g., 100L23, see Fig. 2), the first insulating layer (e.g., insulating layer 100L24) includes a second opening (e.g., opening that lines up with vias 100L25b, 100L26b) that exposes a surface of the conductive track (e.g., 100L27a) facing away from the second insulating layer 100L26, and each of the first opening and the second opening is filled with a part of the plurality of vias connecting the conductive tracks of the stacked structures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second insulating layer formed with opening as taught by Noguchi to the coil stack structure of Manoukian to provide lamination insulation between conductive tracks, with through hole for connection parts .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian in view of Noguchi as applied to claim 4 above, and further in view of Takaya et al. [U.S. Pub. No. 2005/0003199 A1].
Regarding claim 5, Manoukian in view of Noguchi discloses the instant claimed invention discussed above except for at least one of the first, second, and third insulating layers has an elastic modulus of 3 GPa or more and at least another one of the first, second, and third insulating layers has an elastic modulus of less than 3 GPa.
Takaya discloses at least one of the first, second, and third insulating layers has an elastic modulus of 3 GPa or more (e.g., a set of composite dielectric sheet A with GPa of 8) (Paragraph 0562). 
Takaya, Paragraph 0563, further discloses at least another one of the first, second, and third insulating layers (e.g., another set of composite dielectric sheet B) has an elastic modulus of less than 8 GPa (e.g., 5 GPa).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least another one of the first, second, and third insulating layers (e.g., another set of composite dielectric sheet B) has an elastic modulus of less than 3 GPa to the insulating layer of Manoukian in view of Noguchi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0049, applicant has not disclosed any criticality for the claimed limitations except for the same reason mentioned also in the prior art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoukian in view of Noguchi as applied to claim 6 above, and further in view of Cha et al. [U.S. Patent No. 9183979].
Regarding claim 7, Manoukian in view of Noguchi discloses the conductive tracks include end faces facing toward the through hole, the end faces being covered with an insulating film.
Cha discloses conductive tracks (e.g., 120, column 4, lines 52-55, Fig. 1) include end faces facing toward through hole, the end faces being covered with an insulating film (e.g., 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to end faces of conductive tracks facing the through hole be covered with insulating film as taught by Cha to the coil structure of Manoukian in view of Noguchi to provide the coil tracks of the inductive device with protection from short circuit with metallic powder material of the magnetic core.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:

in the stacking direction of the stacked structures, the first insulating layer, the conductive track, and the second insulating layer are arranged in first order in the outermost structure, and are arranged in second order reverse to the first order in the remaining other structures of the plurality of stacked structures. 
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection.
With regards to the amendment of claim 1, Noguchi discloses a second insulating layer (e.g., 100L25, 100L26, column 4, lines 54-57, Fig. 1) formed on first insulating layer (e.g., 100L27) to cover conductive track (e.g., 100L27a, column 4, lines 58-60, Fig. 2), and connection part (e.g., end of conductive track 100L27a connecting to external electrode). In an outermost structure of the stacked structures in a stacking direction of the stacked structures, the second insulating layer (e.g., 100L26) includes an opening (e.g., opening where conductive track 100L27a is connected through vias 100L26b) that exposes a surface of the conductive track facing away from the first insulating layer 100L0, and the opening of the second insulating layer (e.g., opening on 100L26 for via 100L26b) is filled with a part of a plurality of vias (e.g., 100L26b, column 5, lines 9-13, 
It would have been obvious to one having ordinary skill in the art to have a second insulating layer formed on the first insulating layer to cover the conductive track, and connection part as taught by Noguchi to the coil stack structure of Manoukian to provide lamination insulation between conductive tracks, first and second connection parts of one metal layer with adjacent metal layers for a safer and more reliable electrical device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
                                                                                                                                                                                                       
/Alexander Talpalatski/Primary Examiner, Art Unit 2837